*142ORDER
Per Curiam:
CHW Group, Inc. (CHW) appeals a judgment denying its motion to set aside a default judgment.1 For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b),

. The Saavedras has also moved for an award of attorney's fees on appeal under MMPA section 407.025. "The legislature intended that in any action filed under the MMPA the trial court within its discretion may order an ‘injunction or other equitable relief and reasonable attorney's fees,’ ” Berry v. Volkswagen Group of America, Inc., 397 S.W.3d 425, 433 (Mo. banc 2013). Thus, although this Court has the authority to grant an amount of attorney's fees on appeal, we believe "in most cases that the trial court is better equipped to hear evidence and argument on the issue and determine the-reasonableness of the fee requested.” Id. Therefore, we grant the motion for attorney’s fees and remand this case to the trial court on this issue, requiring it to determine the reasonableness of the Saavedras’ request for attorney’s fees on appeal,